 In the Matterof GARYENTERPRISES,-INC.andPLASTIC, Bu'ITO- ANDNOVELTYWORKERS UNION(PLASTIC, MOLDERS AND NOVELTYWORK-ERSUNION, LOCAL132,ILGWU, AFLCase No. 2-RC-723SUPPLEMENTAL DECISIONORDERANDSECOND DIRECTION OF ELECTIONOctober 10, 19.1pOn May 27, 1949, the Board issued an order reopening the recordand remanding this proceeding to the Regional Director for hearingon certain issues raised by objections filed by the Employer, to theelections conducted herein on March 31, 1949.On July 26, 1949, thehearing was held.On September 1, 1949, the hearing officer issued andduly served upon the parties his Report on Objections, a copy ofwhich is attached hereto, recommending that the election be set asideand a new election be directed, because the conditions under which theelection was held were not such as to insure a free expression of thedesires of the employees.Upon consideration of the entire record in this case, the Boardadopts the findings of the hearing officer; they are hereby approvedand made a part of the record in this proceeding.Accordingly, weshall set aside the election conducted herein and shall direct a newelection among the employees in the appropriate unit,' who wereemployed during the pay-roll period immediately preceding theissuance of this Second Direction of Election.ORDERIT IS HEREBY ORDERED that the election of March 31, 1949, conductedamong the employees of Gary Enterprises, Inc., Brooklyn,°New York,be and hereby is, set aside.'Matter ofGeneralShoeCorporation,77 N.L. R. B. 124.2Matter of Gary Enterprises,Inc.,81 N. L. R. B. 1349.86 N. L. It. B., No. 58.431 432DECISIONSOF NATIONAL LABOR RELATIONS BOARDSECOND DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Second Direction, under the directionand supervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in the original Decision and Directionof Election herein, who were employed during the pay-roll period im-mediately preceding the date ofissuanceof this Second Direction ofElection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,,but excluding those employees who have since quit or been discharged.for cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are not en-titled to reinstatement, to determine whether or not they desire to berepresented for purposes of collective bargaining, by Plastic, Buttonand Novelty Workers Union (Plastic, Molders and Novelty WorkersUnion), Local 132, ILGWU, AFL.MEMBERSHOUSTON and MURDOCK took no part in the considerationof the above SupplementalDecision,Order, and Second Direction ofElection.REPORT ON OBJECTIONS TO ELECTION WITH RECOMMENDATIONSPRELIMINARY STATEDIENTAn election was held in the above-entitled proceeding on March 31, 1949, underthe direction and supervision of the Regional'Director for the Second Region;on April 6, 1949, objections thereto were filed by the Employer; on May 11, 1949,the Regional Director issued his Report on Objections ; and thereafter, on May 16,1949, exceptions to his Report were filed by the Employer.Briefly stated, the objections to the election alleged that there had been inter-ference, restraint, and coercion by Union Business Agent Ralph Smith in thatthe voters were obliged to mark their ballots in his presence and were not allowedto vote in secret ; further, that the election did not take place at the place desig-nated in the Notice of Election and that because of the p'.aysical lay-out of thevoting place, it was not possible to hold a proper and secret election.TheRegional. Director in this Report found that Smith had been in the voting areain the morning when the Union observer at the election cast his ballot; thatSmith left the voting premises thereafter and was not present during the subse-quent voting in the morning and afternoon; that the observers turned-their backswhile employees voted and it was impossible to see how the employees voted ;that the observers had not complained of the conduct' of the election and hadsigned the certificate that the election had been properly conducted; that the onevote that was cast while Smith was present would not be decisive in any event;that no prejudice resulted from holding the election in the physical location GARY ENTERPRISES, INC.433-where the voting took place. The Employer's Exceptions alleged that Smith was_present in the room where the election was held during the entire morning voting:period ; that the observers did not turn their backs during the voting; that theelection was held in an unsuitable small room which had not been designated asthe voting place in the Notice of Election; that the failure of the Companyobserver to object to the manner of conducting the election was not significantbecause the observer was not familiar with or expert in election procedure.By an Order, datedMay 27,1949, the Board directed that a hearing officer-conduct a hearing in the above matter and that the hearing officer prepare andcause to be served upon the parties a Report, containing findings as to the credi-bility of witnesses and recommendations to the Board as to the disposition of theaforesaid objections and exceptions.Pursuant to notice, on June 2S and 29, 1949, and on July 26, 1949, a hearingwas held in the above matter before Rainey Donovan, Hearing Officer, in a hear-ing room at the offices of the Second Region of the Board in New York, N. Y.The Employer, the Union, and the Board were represented by counsel. Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTa.General'The election, the conduct of which has been placed in issue, was held on thepremises of Gary Enterprises, Inc., herein referred to as the Employer, onMarch 31, 1949. The voting took place at a morning session of 8: 00 a. in. to8: 15 a. in. and at an afternoon session of 4: 15 p. in. to 4: 45 p. in. The BoardAgent in charge of the election was Mildred Steiner ; the Union observer at themorning voting period was employee James Hall and at the afternoon period theUnion observer was employee Gordon Williams; the Employer's bookkeeper,Shirley Leed, acted as the Employer's observer at both the morning and after-noon voting.b. The Polling PlaceThe Notice of Election described the polling place as "Storage Room, First Floorof Plant Outside Dressing Room."When Steiner arrived at the plant on themorning ofthe election she introduced herself to Leed and asked Leed for thelocation of the dressing room.'Leed pointed out the dressing room to Steinerand explained that the room was being used by the employees to change theirclothes and, further, that the light in that room was poor.Both Steiner andLeed concluded that under the circumstances the dressing room would not be asuitable polling place, and it was decided to use the Company officein lieuthereof.Whether Steiner or Leed first suggested the Company office as a polling place isnot of controlling importance, since neither Leed nor anyone else raised any issueabout thelocusof the voting on March 31, 1949. It seems reasonably apparentthat both Leed and Steiner, when confronted with thedressingroom situation,referred to above, resorted to what appeared to them a reasonable improvisa-1It appears from Leed's testimony that there was a dressing room on the main floorof the plant and a storage room on the second floor of the plant.There was no location inthe plant corresponding to the polling place described in the Notice of Election. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of a polling place. In view of Steiners' position as the Board agent incharge of the election, the ultimate responsibility of the situs devolved on her,but there is no evidence, as has already been noted, that Leed objected to thesite chosen or expressed doubt as to the suitability of the office.The election was conducted in the Company office, a room which opened on oneside into the plant and on the opposite side of which was a door leading to thestreet.This office was approximately 12 feet long and 12 feet wide. The furni-ture of the office consisted of a filing cabinet, desk, and chair on the side of theoffice fronting on the street.On the plant side of the office was another filingcabinet and a book case.The office also contained a table and chair used by theelection observers and by the Board Agent, as well as a desk and chairs 2There was no voting booth used during the election and Board Agent Steinermade no request or effort to secure a booth.The ballots, after being marked bythe voters, were deposited by the voters in a sealed ballot box located in the officewhere the voting took place.c.The Events at the Polling PlaceIn support of its posibion the Employer called as witnesses Shirley Leed, AaronRosenthal, Marty Chasin, Milton Dembin, and Reuben Krauser.All of the fore-going were and are employees of the Company and all, with the exception of Leed,cast ballots in the election.'Leed was and is employed by the Company as abookkeeper, and she functioned as the Company's observer at the election.Witnesses called by the Union were James Hall, Ralph Smith, Gordon Wil-liams, and Mildred Steiner.Hall and Williams were and are employees whovoted in the election, and they acted as Union observers at the morning and after-noon voting sessions, respectively.Smith and Steiner were and are the Union'sbusiness agent and the Board Agent, respectively.With some exceptions, the witnesses called by the parties were in sharp con-flict as to what took place at the election.The undersigned finds that the voter, when he entered the office which servedas the polling place, was instructed by Steiner to take his ballot and to mark itsecretly and then deposit it in the ballot box.The voter then went to the cornerof the room farthest from the table at which the observers and Steiner weresituated and marked his ballot, either on the wall. or on top of a book case or inany other manner that he deemed appropriate and convenient, and deposited theballot in the ballot box.The voters either had their backs turned to the observersand Steiner when they voted or wedged themselves into a sideways positionbetween the book case and the filing cabinet in the corner afore-described.Theexceptions to the general position of the voters when they marked their ballots arefurnished by the statements of Dembin and Krauser, which the undersignedcredits in this respect.Dembin and Krauser had each been instructed by Steinerto mark his ballot in secret.Dembin marked his ballot at a desk in the polling2A diagram of the room, which is in evidence as Hearing Officer's Exhibit 1, illustratesthe relative positions of the above-described furniture in the office.3The Notice of Election described "foremen" as being within the eligible group of voters.In the Company's employ there are three foremen (Rosenthal, Chasin, andDembin) anda "supervisor," the latter being described as the "generalforeman" or superintendent.The plant has three shifts, with a foreman for each shift.The foremen are hourly paid.Dembin, the foreman on the 4 to 12 shift, testified that threeemployeesworked with himon the shift.He stated that his job "is to see that the placeruns right,machines aregoing properly.I also run. the machines, relieving for lunches...."Dembin testifiedthat he assigned work and could recommend disciplinary action, that he was "in charge"of his shift since there was no "supervisor" present, and that he received 65¢ to70¢ moreper hour than the highest paid man on his shift. GARY ENTERPRISES, INC.435place.The desk was approximately in the middle of the room but at the side ofthe wall farthest from the location of the election officials.Krauser took hisballot just outside the office, marked the ballot on a table outside the office doorleading to the plant, returned to the office and deposited the ballot in the box 4Steiner testified that she had instructed the observers to turn their backs to thevoters while the latter were marking their ballots. She testified that she hadturned her back while the balloting took place and that the observers had donelikewise.All observers, Leed, Hall, and Williams, testified that their backs werenot turned to the voters.The undersigned finds that the observers were facingin the general direction of the voters while the latter marked their ballots andthat the voters were in view of the observers and of anyone else in the room.'d.The Presence of Smith at the Polli'ay PlaceComing now to the issue of Union Business Agent Smith's presence in orabsence from the polling place during the election, the record was as follows :Leed testified that Smith was requested by Steiner to leave the office but thathe was present when the first voter voted at the beginning of each session, morningand afternoon, respectivley.Leed said that she slid not know whether or notSmith was present or absent while the balance of the voting took place. Rosen-thal, Chasin, and Dembin testified that Smith was present in the office wheneach of them respectively, voted.'Hall testified that when he came into theoffice Smith was present.Hall was unable to recall whether Smith was presentor absent when he voted or whether Smith was present or absent thereafter.Krauser testified that Smith was in the office when he went in to vote. Krausertook his ballot outside, marked it, and then returned to the office, where hedeposited the ballot in the box.He testified that Smith was in the office whenhe (Krauser) deposited his ballot. In his testimony iSmith stated that he hadbeen present in the office when the firstman (Hall)voted in themorning butthat he had not been present thereafter.Williams testified that Smith was notin the office when he cast his ballot.He also testified that Smith left the officeafter being instructed to do so by Steiner at the inception of the afternoon ses-sion.Steiner testified that Smith had been in the office in the morning but thathe had left at her request before the first man voted. She testified to the sameeffect with respect to-the afternoon session.On cross-examination Steiner ad-mitted that she was in doubt about her recollection of whether Smith was presentwhen the first man voted.The undersigned, on the whole, considers Shirley Leed to have been a crediblewitness.She impressed the undersigned as a witness who in her desire to relatethe facts endeavored neither to overstate nor to understate the events occurringat the election.Leed testified that at the morning and afternoon sessionsSteiner had requested Smith to leave the office; that with respect to the morn-ing voting, she (Leed) believed that Smith walked out but she thought that hehad returned, since he was present at the end of the morning voting ; that inthe afternoon Smith was present when the first voter voted; that Smith "cameback.He had been out and returned after we had finished balloting" (in theafternoon). It is significant that Leed, the Company's observer and a Companywitness, felt unable to testify that Smith had remained in the office while voters,*Conduct of the type testified to by Krauser was not referred to in either the objec-tions or exceptions.'The one exception was Krauser, who apparently was unobserved when he left the roomto mark his ballot.6Rosenthal and Chasin voted in the morning ; Dembin voted in the afternoon. TheCompany's exceptions referred to Smith's presence at the morning voting. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDother than the first ones in the morning and afternoon, cast their ballots.'Rather, with, respect to the morning she believed that Smith, after the firstvote was cast, had walked out after Steiner's request. This testimony, coupledwith her more positive statement that in the afternoon Smith was presentwhen the first man voted-that Smith had then "been out and returned afterwe had finished balloting," convinces the undersigned, and it is found, thatSmith was present when the first votewas cast inthe morning and in the after-noon and that he then left the room, returning at the end of the two periods ofballoting, respectively.It is further found that Smith was not present in thepolling place at other times during the balloting.The undersigned also finds that the Company observer, Leed, at the comple-tion of the balloting signed the formal documents of election, including a certi-fication that "the counting and tabulating were fairly and accurately done andthat the secrecy of the ballots was maintained and that the results were asindicated ...."' It is further found that Rudolph Fritzhand, president ofthe Company, came to the polling place in the morning after completion of theballoting while the observers, as well as Steiner and Smith, were still present andthat he raised no question on that day as to the place or conduct of the election.There is no evidence that Fritzhand knew or was apprised of the details of theCONCLUSIONS AND RECOMMENDATIONSThe undersigned has considered the above findings in the light of the principleslaid down by the Board for the conduct of elections. The fact that the Companyobserver apparently believed that the election had been properly conducted hasbeen given due consideration, and an attempt has been made, and unrealistic.standards of all democratic, including the Board, elections.The Board has well stated its duty with respect to the maintenance of election:Standards:In election proceedings, it is the Board's function to provide a laboratoryin which an experiment may be conducted, under conditions as nearly idealas possible, to determine the uninhibited desires of the employees. It is ourduty to establish these conditions ; it is also our duty todeterminewhetherthey have been, fulfilled.When, in the rare extreme case, the standarddrops too low, because of our fault or that of others, the requisite laboratoryconditions are not present and the experiment must be conducted over again.[Matter of General Shoe Corp.,77 NLRB 124.1In the opinion of the undersigned, regardless of whether the voters in theinstant case were able to mark their ballots in the corner of a relatively smallroom in the presence of Union and Company representatives without the tenorof their vote being known, the conditions were far from those of the "laboratory"referred to by the Board.High standards of election procedure are the keystoneof not only the law, administered by the Board but of the entire democraticprocess.On all the facts of this case it is concluded that the purpose of theAct will be best served by setting the election aside, and it is so recommended.RAMEY DONOVAN,Hearing Officer.SEPTEMBER1,1949.'Hall, one of the Union observers,testifiedthat Smithwas present when he came in tovote.He statedthat he couldnot rememberwhether ornot Smith was in the roomat any time except when he (Hall)had first entered.In view ofthe testimony of otherwitnesses,particularly Smith's admission that he was in the room while Hallvoted, theundersigned was not impressed by Hall's reliability as a witness..8Leed testified that she did not understand the statement,"We acknowledge service,of this tally."